Mikoll, J. P.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered November 19, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree as part of a negotiated plea wherein he waived his right to appeal. It was agreed that defendant was to be sentenced to 2 to 4 years in prison. Defendant failed to appear for sentencing, scheduled first for March 24, 1992 and then for May 17, 1992. He was subsequently apprehended on a bench warrant and was ultimately sentenced, on November 19, 1993, to the agreed-upon sentence.
The irregularities complained of by defendant on this appeal are directed to denial of his right to an open trial when allegedly closure of the courtroom during the Wade hearing was ordered, irregularities in identification which defendant contends require suppression and denial of a speedy trial. We find these contentions to be meritless.
The record reveals that County Court never acted on the request to close the Wade hearing, having noted that there was no one to exclude and the undercover witness, whose identity was sought to be protected, testified freely revealing his full name and identity. Defendant’s attack on the reliability of identification testimony and speedy trial arguments are likewise to no avail. These were waived by defendant’s free and knowing waiver of his right to appeal as part of his negotiated plea of guilty (see, People v Seaberg, 74 NY2d 1, 7).
Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.